Citation Nr: 0216003	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disability.  

(The issues of entitlement to service connection for a left 
leg disability, hypertension, and a thyroid disorder will be 
the subject of a later decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from June 1980 to 
September 1983.  The veteran also had periods of active duty 
while serving in the Army National Guard between 1983 and 
1991.

The issues on appeal come to the Board of Veterans' Appeals 
(Board) from a February 2000 RO rating decision.  On June 26, 
2001, a video conference hearing was held before the 
undersigned, who is a member of the Board rendering the final 
determination in these claims and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West Supp. 2002).  

In the decision below, the Board addresses the claim 
concerning whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
leg disability (and decides to the claim should be reopened).  
With regard to the claims for service connection for a left 
leg disability (on the merits), a thyroid condition, and 
hypertension, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.
   

FINDINGS OF FACT

1.  The veteran was last denied service connection for a left 
leg disability by a July 1997 rating decision and was given 
notice of said decision and of appellate rights and 
procedures in a letter dated on July 25, 1997.  

2.  The veteran did not perfect an appeal concerning the July 
1997 rating decision.

3.  Evidence received since the July 1997 rating decision has 
not been considered previously and is so significant that it 
must be reviewed in connection with the current claim.


CONCLUSION OF LAW

New and material evidence has been presented since the July 
1997 final RO decision, and the claim for service connection 
for a left leg disability is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West Supp. 2002).  In addition, 
certain chronic diseases, including arthritis, when manifest 
to a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West Supp. 2002); 38 C.F.R. § 
3.307(d) (2001). 

By a July 1997 rating decision, the RO denied service 
connection for a left leg disability.  The basis of this 
denial was that there was no evidence that this condition was 
either incurred in or caused by service.  The veteran was 
notified of this rating decision by a letter dated on July 
25, 1997.  A timely notice of disagreement was not filed and 
this decision became final after one year.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302 (2002).

At the time of this rating decision, the evidence on record 
included medical records from the veteran's period of active 
duty between June 1980 and September 1983.  These records 
reflect that at a January 1980 entrance examination, the 
veteran denied having any history of "trick" or locked 
knee.  Examination of the lower extremities was normal.  In 
September 1982, he sought treatment at an aid station, 
complaining of sharp pains in his left calf for one day.  He 
stated that sometimes he had had to stop because the pain was 
so bad.  He said he had never had a problem such as this 
before.  Examination revealed that the veteran's left calf 
was "tight," but there was no swelling, spasms, or 
discoloration.  The assessment was tight muscle cramps and 
the veteran was advised to use local heat as needed.  

The remaining service medical records (including those from 
the veteran's service in the Army National Guard) did not 
reflect any further complaints of, treatment for, or 
diagnoses concerning the left leg.  

Also on record at the time of the July 1997 rating decision 
were private medical records and the report of a February 
1997 VA general medical examination.  During this 
examination, the veteran reported that a few months before 
his discharge in 1983, a heavy object fell on his left leg, 
and he was seen at the Martin Army Hospital and told that he 
had nerve damage.  He was apparently "put on quarters" for 
ten days and then returned to regular duty.  Following the VA 
examination, the impressions included chronic leg pain.  

In September 1998, the veteran submitted a claims form 
indicating that he was again seeking service connection for a 
left leg condition.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. §  5108 (West 1991).  
The regulations which implement this statute provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The evidence obtained in connection with this attempt to 
reopen denied claim includes the transcript of veteran's June 
2001 video conference hearing, the report of a VA general 
medical examination conducted in May 2002, and numerous VA 
outpatient medical records.  These outpatient records include 
a February 1997 electrodiagnostic report (not on file prior 
to the July 1997 rating decision) which revealed findings 
suggestive of mild left peroneal nerve neuropathy.  The VA 
outpatient records also reflect that the veteran underwent a 
thorough general medical examination in March 1999 prior to 
his participation in a therapy program for post-traumatic 
stress disorder.  During this examination, the veteran 
reported that a 300 lbs. projectile round had fallen on his 
left leg during active duty.  Following this examination, he 
was assessed as having, in part, paresthesia to the left leg, 
secondary to trauma.  

These VA records are at least some evidence that the veteran 
has a left leg condition which was caused by service.  Thus, 
the Board concludes that the veteran has presented new and 
material evidence regarding his previously denied claim of 
entitlement to service connection for a left leg disability.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  This appeal is granted 
to this extent subject to further evidentiary development of 
the Board. 


ORDER

The veteran's claim of entitlement to service connection for 
a left leg disability has been reopened.  The appeal is 
granted to this extent subject to additional development by 
the Board. 



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

